Citation Nr: 0829022	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for PTSD.

The Board notes that the veteran's April 2008 letter was 
submitted without a waiver of agency of original jurisdiction 
(AOJ) consideration.  The newly submitted evidence is a 
request that VA insure that it has all of the evidence of VA 
medical care from Pensacola, Tuskegee, Montgomery, 
Birmingham, and Dothan.  It also includes the veteran's 
statement that he has no further evidence to submit.  The 
records which the veteran referenced are already in the claim 
file.  Thus, obtaining a waiver or remanding this case for 
AOJ consideration of such evidence is unnecessary.  See 38 
C.F.R. § 20.1304 (2007).

In May 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

In November 2004, the veteran requested that, if his claim 
for PTSD was denied, he would like to proceed with a claim 
for entitlement to service connection for depression.  A 
claim for entitlement to service connection for depression is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran was notified of the decision and of his 
appellate rights.  However, the veteran failed to file a 
notice of disagreement (NOD) within one year of the rating 
decision.

2.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for PTSD, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the March 1998 RO rating decision denying the claim for 
service connection for PTSD is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An October 2003 letter provided to the veteran before the 
February 2004 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The 
October 2003 letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for PTSD, the notice letter provided to 
the veteran in May 2007, pursuant to a May 2007 remand by the 
Board, included the criteria for reopening a previously 
denied claim, and informed the veteran that his claim had 
been denied because his PTSD neither occurred in, nor was 
caused by, service.  The veteran was informed that to be 
considered material, the additional evidence must pertain to 
the reason the claim was previously denied.  As noted above, 
the October 2003 notice letter provided the veteran with the 
criteria for establishing service connection.  Consequently, 
the Board finds that adequate notice has been provided, as 
the veteran was informed of what evidence is necessary to 
substantiate the elements required to establish service 
connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in May 2007.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for PTSD in 
March 1998, and the basis of the denial was the absence of 
any diagnosis of or treatment for PTSD, either during service 
or as a result of service.  The veteran did not submit a NOD 
in response to the March 1998 rating decision.  Therefore, 
the March 1998 rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.1103.  In August 2003, the 
veteran asked to reopen his claim for service connection and 
the RO, in a February 2004 rating decision, the subject of 
this appeal, continued the denial of the veteran's claim for 
service connection for PTSD and noted that the veteran had 
not submitted new and material evidence.  Following a May 
2007 remand by the Board to ensure that the veteran was 
provided with proper notice, the RO issued a supplemental 
statement of the case (SSOC) in April 2008 which again held 
that the evidence received was not new and material.

The evidence of record at the time of the March 1998 rating 
decision included the veteran's service treatment records, VA 
treatment records from March 1995 through April 1997, and a 
September 1997 VA examination in which the examiner opined 
that the veteran did not have PTSD.  The record also included 
the veteran's February 1997 statement, in which he alleged 
that he had acquired PTSD as a result of an incident in Korea 
in 1967 at which both his unit and the corresponding North 
Korean unit were "preparing for an attack" after North 
Korea's capture of the U.S.S. Pueblo.  Ultimately, no such 
attack occurred.  The veteran also claimed in his February 
1997 statement that he had been diagnosed with PTSD in 
Pensacola in 1996, although his records do not indicate such 
a diagnosis.

In August 2003, the veteran requested to reopen his claim of 
entitlement to service connection for PTSD.  In that claim, 
the veteran again alleged that his PTSD was caused by his 
service in Korea.  In two separate letters in October 2007, 
the veteran also repeated his statement that he had been 
diagnosed with PTSD.  Although material, this evidence is not 
new because it was previously alleged in the veteran's 
February 1997 claim.  See 38 C.F.R. § 3.156(a).

New evidence received after the March 1998 rating decision 
includes the veteran's August 2003 allegation that his PTSD 
was exacerbated by the attacks of September 11, 2001, and by 
the war in Iraq which began in March 2003.  In June 2007, the 
veteran also submitted new evidence in which he stated that 
his PTSD was caused by learning of the death of his mother 
while he was serving in Korea.  Although new, this evidence 
is not material because, whether by itself or when considered 
with previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

To establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  38 
C.F.R. § 3.304(f) (2007).  In order for a stressor to be 
sufficient to cause PTSD, (1) the veteran must have been 
exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) 
the veteran's response must have involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997).  Neither the events of 
September 11, 2001, nor the Iraq war qualify, because they 
occurred after the veteran's service had concluded.  
Moreover, the veteran's learning of the death of his mother 
while in service also cannot support a claim for PTSD, 
because the veteran did not directly witness the death of his 
mother, and that information neither caused nor threatened to 
cause death or serious injury to the veteran or others.  See 
Cohen, supra.

The veteran's extensive VA treatment records since March 1998 
also constitute new, but not material, evidence, because they 
refute rather than support a diagnosis of PTSD.  These 
records include diagnoses of depression in January 2004, 
March 2004, February 2006, and September 2006.  Additionally, 
a March 2003 VA treatment record shows that the veteran 
stated that he did not encounter face to face combat 
situations in Korea, and a July 2004 VA treatment record 
shows that the veteran was unable to identify a traumatic or 
military event that was life threatening.  Moreover, a VA 
clinician ruled out a diagnosis of PTSD in March 2004, and a 
second VA clinician determined that the veteran did not meet 
the criteria for PTSD after a screening.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 1998 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for PTSD.  Because the 
additional evidence does not relate to an unestablished fact 
that is necessary to substantiate the veteran's claim for 
service connection for PTSD, the Board finds that the 
evidence associated with the claims file subsequent to the 
March 1998 rating decision is not new and material, and a 
previously denied claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).





ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for PTSD is 
not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


